Citation Nr: 0703271	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for an organic 
affective disorder. 

5.  Entitlement to service connection for presbyopia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1968 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's current right ear hearing loss is not of 
service origin.

2.  The veteran's current tinnitus is not of service origin.  

3.  The veteran has not currently been shown to have 
arthritis.  

4.  The veteran has not been shown to have an organic 
affective disorder.  

5.  The veteran's current presbyopia is not a result of 
superimposed disease or injury incurred in service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

3.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Presbyopia was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303(c), 4.9 (2006).  

5.  An organic affective disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The February 2004 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The February 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here. 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the claims for service connection, any question as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran has also been 
afforded several examinations.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss or arthritis will be 
presumed to have been incurred in service if manifested to a 
compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



Tinnitus and Right Ear Hearing Loss

At the outset, the Board notes that service connection is 
currently in effect for left ear hearing loss, which has been 
assigned a noncompensable disability evaluation.  As to the 
claims of service connection for right ear hearing loss and 
tinnitus, the Board notes that the veteran's service medical 
records reveal no complaints or findings of either in 
service.  

At the time of the veteran's November 1972 service separation 
examination, normal findings were reported for the ears.  

An audiological evaluation performed at that time revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
5
15
LEFT






The veteran did not complain of right ear hearing loss or 
tinnitus at that time.  In the summary of defects and 
diagnoses section of the report, only high frequency hearing 
loss of the left ear was noted.  

There were no further reports or findings of hearing loss or 
tinnitus in the years immediately following service.  

In June 2004, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran noted having had 
unilateral hearing loss in the left ear since the late 
1970's.  He stated that he had the most difficulty hearing 
when he was in crowded places or around loud noises.  The 
veteran also indicated that he was unable to hear people when 
they were speaking behind him.  

The veteran noted having bilateral intermittent tinnitus 
since the early 1980's.  He described the tinnitus as 
"buzzing, ringing, or popping".  It occurred once a week 
and up to two times per month.  It lasted from one to three 
days and was bothersome if it were loud.   Otherwise, he had 
acclimated to it.  The examiner noted that the veteran served 
in the Marines from 1968 to 1972.  He experienced excessive 
noise in combat from 1969 to 1970.  The veteran was around 
mortars, artillery, and gunfire, without protection.  

The veteran reported that as a civilian, he worked as a fork 
lift driver in a plastic company for about five years with 
hearing protection.  He also worked in sandblasting for about 
six years with occasional ear protection. The veteran further 
noted working in construction for about 10 years with ear 
protection.  He also performed wood working as a hobby and 
wore ear protection when doing this.  The veteran also went 
hunting as often as he could and did not wear ear protection.  

The veteran denied a family history or oxotoxic drug history 
of hearing loss.  He reported sinus and nasal surgery but 
denied otosurgery.  The veteran attributed his hearing loss 
and tinnitus to his tenure in the military.  

An audiological evaluation performed at that time revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
65
65
70
LEFT






Speech audiometry revealed speech recognition ability of 78 
percent in the right ear.  Otoscopic evaluation revealed ear 
canals free of cerumen, bilaterally.  

A diagnosis of normal gently sloping to profound bilateral 
sensorineural hearing loss was rendered.  The examiner stated 
that after a review of the service medical records, 
audiometric data indicated normal hearing, bilaterally, at 
enlistment.  At discharge, the veteran had normal hearing for 
the right ear and a moderate loss at 6000 Hertz in the left 
ear.  The examiner observed that there was no evidence of 
hearing loss or tinnitus complaints during the veteran's 
period of service or shortly after his period of service.  

The examiner indicated that due to the documented hearing 
loss in service in the left ear it was at least as likely as 
not that the veteran's left ear hearing loss was related to 
service.  As to the right ear, the examiner stated that the 
veteran's right ear hearing loss was not at least as likely 
as not related to his period of military service due to the 
normal hearing at discharge.  

As to the tinnitus claim, the examiner indicated that there 
was no evidence of tinnitus during or shortly after service.  
He further observed that the veteran did not notice tinnitus 
until at least eight years following military service, at 
which time he had had significant occupational noise 
exposure.  The examiner stated that it was his opinion that 
the veteran's current tinnitus was not at least as likely as 
not related to his military service.  

38 U.S.C.A. § 1154(b) (West 2002) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." 

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.").  

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
the appellant's service to the current condition.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for right ear hearing loss and tinnitus.  
Although tinnitus and a right ear hearing loss disability, as 
defined by the VA standards, have been shown, there is no 
documented evidence of right ear hearing loss or tinnitus for 
many years after service.  While the appellant is competent 
to report symptoms of hearing loss and tinnitus, as they come 
to him through the senses, he is not competent as a lay 
person to provide opinions on medical causation.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994)(veteran is competent to 
report that on which he has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (veteran is not competent 
to offer opinions on medical diagnosis or causation).  
Moreover, service connection may not be predicated on lay 
assertions of medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Furthermore, the June 2004 VA 
examiner, following a comprehensive examination of the 
veteran and a thorough review of the claims folder, indicated 
that the veteran's tinnitus and right ear hearing loss 
hearing loss were not at least as likely as not related to 
his period of military service.  

Accordingly, in view of the above, service connection for 
right ear hearing loss and tinnitus is denied.  To the extent 
that the veteran may have been exposed to noise during 
service, the Board accepts that he may have been exposed to 
noise consistent with the nature and circumstances of wartime 
service.  See 38 U.S.C.A. § 1154(a) and 38 U.S.C.A. 
§ 1154(b).  However, there remains an absence of evidence of 
right ear hearing loss during service or within 1 year of 
separation or tinnitus during service and there is the 
absence of competent evidence relating post service right ear 
hearing loss or tinnitus to service.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence is against the claim that 
any current right ear hearing loss disability or tinnitus is 
related to the veteran's period of service or the one year 
period immediately following service.  Therefore, service 
connection for right ear hearing loss or tinnitus is not 
warranted and there is no doubt to be resolved.

Arthritis

The veteran's service medical records reveal no complaints or 
findings of arthritis.  At the time of the veteran's November 
1972 service separation examination, normal findings were 
reported for the upper and lower extremities and spine and 
other musculoskeletal systems.  

There were no notations written in the "notes" portion of 
the examination report and there was no diagnosis of 
arthritis made in the "summary of defects and diagnoses" 
section of the report.  

There were also no complaints or findings of arthritis in the 
year immediately following service.  Moreover, to date, there 
has been no diagnosis of arthritis rendered.  

Service connection is not warranted for arthritis.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The objective medical findings do not reveal that the veteran 
currently has arthritis.  

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Eye Condition, Presbyopia

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  In the absence of superimposed disease 
or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  
38 C.F.R. §§ 3.303(c), 4.9.

A review of the veteran's service medical records reveals 
that in November 1969, the veteran was lighting a match and 
part of the match head flipped into his eye.  The veteran 
sustained an abrasion of his cornea.  

In November 1971, the veteran was seen with complaints of 
having something in his right eye.  Examination revealed that 
the veteran's eye was red and irritated.  There were no 
visible signs of foreign matter.  Attempts to flush the eye 
with water were unsuccessful.  A diagnosis of a possible 
scratch of the eyeball was rendered.  

There were no further complaints of eye problems.  At the 
time of the veteran's November 1972 service separation 
examination, normal findings were reported for the eyes.  The 
veteran's visual acuity was noted to be 20/20, bilaterally.  

There were no complaints or findings of any eye disorder in 
the years immediately following service.  The veteran was 
diagnosed as having presbyopia many years after service.  

Service connection is not warranted for presbyopia, claimed 
as a visual problem.  As noted above, in the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  While the veteran was noted to have sustained 
two injuries to his eye while in service, they were acute and 
transitory, as evidenced by no further treatment in service, 
normal findings for the eyes and 20/20 visual acuity at the 
time of separation, and no finding of any eye disorders for 
many years after service.  The Board notes that the veteran 
has expressed his belief that his current presbyopia is 
related to his period of service.  However, as a lay person, 
he is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu.  
Moreover, there has been no competent medical evidence 
received relating any current presbyopia to the veteran's 
period of service.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current presbyopia is not related 
to any superimposed disease or injury sustained in service.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Organic Affective Disorder

At the outset, the Board notes that service connection is 
currently in effect for post-traumatic stress disorder 
(PTSD), which has been assigned a 50 percent disability 
evaluation.  

The veteran's service medical records reveal no complaints or 
findings of an organic affective disorder.  At the time of 
the veteran's November 1972 service separation examination, 
normal psychiatric findings were reported.

There were no notations written in the "notes" portion of 
the examination report and there was no diagnosis of an 
organic affective disorder made in the "summary of defects 
and diagnoses" section of the report.  

There were also no complaints or findings of an organic 
affective disorder in the years immediately following 
service.

The veteran was diagnosed as having an organic affective 
disorder numerous years after service.  

In June 2004, the veteran was afforded a VA psychiatric 
examination.  Following a complete review of the claims 
folder and a thorough examination of the veteran, the 
examiner rendered a diagnosis of PTSD.  

Service connection is not warranted for an organic affective 
disorder.  There were no findings of an organic affective 
disorder in service.  Moreover, at the time of the veteran's 
November 1972 service separation examination, normal 
psychiatric findings were reported.  There were also no 
findings of an organic affective disorder in the years 
immediately following service.  The veteran was also not 
diagnosed as having an organic affective disorder until many 
years after service.  The Board notes that the veteran has 
expressed his belief that he currently has an organic 
affective disorder related to his period of service.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Moreover, there has been no competent medical 
evidence received relating any current organic affective 
disorder to the veteran's period of service.  


The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current organic affective 
disorder is not related to his period of service.  Therefore, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.

Service connection for arthritis is denied.  

Service connection for presbyopia is denied.  

Service connection for an organic affective disorder is 
denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


